Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on March 4, 2021.
Claims 1-5, 8-12, and 15-19 are currently amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. § 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 19 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  This Claim recites “wherein the scanning configuration defines a method 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether 
In the instant case, Claims 1-7 and 15-20 are directed toward a method, i.e., process, and Claims 8-14 are directed toward a non-transitory computer readable medium, i.e., article of manufacture.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method for managing device lifecycles within an industrial automation environment comprising a plurality of industrial machines, each machine comprising one or more industrial devices, the method comprising:
in response to receiving a request for lifecycle management data and a scanning configuration generated through a user interface;
producing configuration data for the industrial automation environment by scanning via a server or gateway, based on the scanning configuration, a plurality of industrial devices within the industrial automation environment, the configuration data comprising a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines, the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices;
transferring the configuration data and the request for lifecycle management data to a product compatibility and download center through a communication interface;
receiving lifecycle management data from the product compatibility and download center through the communication interface; and
displaying the lifecycle management data through the user interface.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward displaying obtained information about devices.  This is a method of organizing human activity, specifically abstract mental processes.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites obtaining requested information, it is obtaining data for human analysis.  Alternatively, because data such as a product name, a firmware revision number, and a serial number of each industrial device may need to be tracked for commercial or legal reasons, Examiner asserts that this recites the certain method of organizing human activities.  See 84 Fed. Reg. (4) at 52.  Independent Claim 15 recites essentially the same features as Claim 1 though it is broader.  Independent Claim 8 recites the same features as Claim 1 but is a different statutory category.  This claim is abstract for the same reasons as Claim 1 is because it recites the same abstract concept.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular   See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  In other words, Examiner construes the “scanning configuration” to be merely the computer performing the analog of looking up this information, e.g., in a hard copy form.  Therefore, there is no integration of the abstract idea into a practical application.

The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 8, and 15 or are reciting well-understood, routine, and conventional computer activity.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Cruz (US 2018/0074483).

Claims 1 and 8.  Cruz teaches: A method for managing device lifecycles within an industrial automation environment comprising a plurality of industrial machines, each machine comprising one or more industrial devices (see, e.g., the Abstract teaching assessing the health of a plurality of process control systems), the method comprising:
in response to receiving a request for lifecycle management data and a scanning configuration generated through a user interface (see, e.g., Figure 10 teaching a user interface where, if the user selects “dashboard” the user is presented with lifecycle management data based on the generation of a scanning configuration of devices in an industrial automation environment);
producing configuration data for the industrial automation environment by scanning via a server or gateway, based on the scanning configuration, a plurality of industrial devices within the industrial automation environment, the configuration data comprising a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines, the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices (see Figure 10 teaching the output of the scanning configuration which includes a plurality of industrial devices in an industrial automation environment comprising one or more machines; see also ¶ 3 teaching that these control systems are typically devices as part of an industrial setting that control much larger machines or systems; regarding the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices, see, e.g., ¶s 9 and 50 teaching that the configuration information includes field device information (i.e., a product name), firmware information, et al.; see also, e.g., ¶s 65, 78, 79, 86, and 87 teaching that serial numbers along with software revision numbers are obtained and assessed as example risk factors);
transferring the configuration data and the request for lifecycle management data to a product compatibility and download center through a communication interface (see Figure 10 teaching the transfer of that data to the user interface);
receiving lifecycle management data from the product compatibility and download center through the communication interface (see Figure 10 teaching the receipt of that data through the communication interface; see also ¶s 117-124); and
displaying the lifecycle management data through the user interface (see Figure 10 teaching the display of that data in the user interface; see also Figure 9 teaching lifecycle management data for a particular plant including alerts, service call logs, software updates, etc.; see at least, e.g., ¶s 9 and 50 teaching that the outputted data is lifecycle management data; see also ¶s 117-124).
Regarding Claim 8, this claim recites the same method steps as Claim 1 but recites a non-transitory computer readable medium as the statutory category that, when executed by a computing system, performs those method steps.  Cruz teaches a machine medium that when executed by a processor, performs the operation of the invention (see ¶ 64).  Thus, with this additional teaching, Cruz anticipates Claim 8 as well, incorporating the rejection of Claim 1 above.  Similarly coextensive dependent claims will be addressed together below for the sake of brevity.   Likewise, because claims depending on Claim 15 are coextensive with claims depending from Claims 1 and 8, Claim 15 will be addressed next so that those dependent claims can be addressed together for the sake of brevity.  

Claim 15.  Cruz teaches: A method for managing device lifecycles within an industrial automation environment comprising a plurality of industrial machines, each machine comprising one or more industrial devices (see, e.g., the Abstract teaching assessing the health of a plurality of process control systems), the method comprising:
receiving configuration data and a request for lifecycle management data through a communication interface, wherein the configuration data includes configuration data for a plurality of industrial devices within the industrial automation environment, based on a scanning configuration for a server or gateway that defines a method for scanning the plurality of industrial devices, the configuration data comprising a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines, the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices (see, e.g., Figure 10 teaching a user interface where, if the user selects “dashboard” the user is presented with lifecycle management data based on a scanning configuration of devices in an industrial automation environment as well as teaching the output of the scanning configuration which includes a plurality of industrial devices in an industrial automation environment comprising one or more machines; see also ¶ 3 teaching that these control systems are typically devices as part of an industrial setting that control much larger machines or systems; regarding the configuration data further comprising a product name, a firmware revision number, and a serial number for each industrial device of the plurality of industrial devices, see, e.g., ¶s 9 and 50 teaching that the configuration information includes field device information (i.e., a product name), firmware information, et al.; see also, e.g., ¶s 65, 78, 79, 86, and 87 teaching that serial numbers along with software revision numbers are obtained and assessed as example risk factors; regarding the “scanning configuration,” see, e.g., ¶ 61 teaching that the user uses the workstation terminal to access information obtained from the controllers and remote maintenance system using client-side software applications that establish ;
determining lifecycle management data for each of the plurality of industrial devices within the industrial automation environment, based on the configuration data (see Figure 10 teaching the display of the determined lifecycle management data for a plurality of industrial devices within the industrial automation environment in the user interface; see also Figure 9 teaching lifecycle management data for a particular plant including alerts, service call logs, software updates, etc.; see at least, e.g., ¶s 9 and 50 teaching that the outputted data is lifecycle management data; see also ¶s 117-124); and
transferring the lifecycle management data to a server through the communication interface (see, e.g., Figure 1 teaching that the lifecycle management data from field devices 15-22 are transferred to the interface, i.e., display 14, on computer 13 via controller 11 and processor 23).

Claims 5, 12, and 19.  Cruz teaches the limitations of Claims 1, 8, and 15.  Cruz further teaches The method of claim 1, wherein the scanning configuration defines a method for scanning the plurality of industrial devices (see, e.g., ¶ 61 teaching that the user uses the workstation terminal to access information obtained from the controllers and remote maintenance system using client-side software applications that establish network connections with the remote maintenance system; see also ¶ 68 disclosing substantially the same).

Claims 6, 13, and 20.  Cruz teaches the limitations of Claims 1, 8, and 15.  Cruz further teaches: The method of claim 1, wherein the lifecycle management data includes replacement data for one or more industrial device found to be “discontinued” or “end of life.” (see, e.g., ¶ 100 teaching that the lifecycle status could be “retired,” i.e., discontinued and no longer supported).  

Claims 7 and 14.  Cruz teaches the limitations of Claims 1 and 8.  Cruz further teaches The method of claim 1, wherein the request for lifecycle management data is a recurring request including an interval of time between requests (see ¶ 102 teaching that the lifecycle management data can be obtained in repeated iterations with time intervals between requests).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Cruz in view of Batke et al. (US 2007/0186011).

Claims 2, 9, and 16.  Cruz teaches the limitations of Claims 1, 8, and 15.  Cruz fails to expressly teach: The method of claim 1, wherein the scanning configuration requests a scan of the plurality of industrial devices using CIP.  Cruz does teach, however, executing “dedicated client-side software applications that establish network connections with the example remote maintenance system” or from the controllers themselves (see ¶ 61).  Nevertheless, Batke teaches that CIP can be used to scan an industrial automation component in a networked industrial devices environment (see, e.g., Figure 1; see also at least ¶ 22).  Batke is similar to Cruz and the instant application because it relates to obtaining information on devices in an industrial automation environment (see, e.g., Batke abstract).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using CIP to scan the devices (as disclosed by Batke) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment (as disclosed by Cruz), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using CIP to scan the devices to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment, because predictably the CIP operates as a specific client-side software application to scan the devices).  See also MPEP § 2143(I)(D).

Claims 3, 10, and 17.  Cruz teaches the limitations of Claims 1, 8, and 15.  Cruz fails to expressly teach: The method of claim 1, wherein the scanning configuration requests a scan of the plurality of industrial devices using SNMP.  Cruz does teach, however, executing “dedicated client-side software applications that establish network connections with the example remote maintenance system” or from the controllers themselves (see ¶ 61).  Nevertheless, Batke teaches that SNMP can be used to scan an industrial automation component in a networked industrial devices environment (see, e.g., Figure 1; see also at least ¶ 25).  Batke is similar to Cruz and the instant application because it relates to obtaining information on devices in an industrial automation environment (see, e.g., Batke abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using SNMP to scan the devices (as disclosed by Batke) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment (as disclosed by Cruz).  One of ordinary skill in the art would have been motivated to apply the known technique of using CIP to scan the devices because it can communicate between devices that employ non-related or dissociated protocols (see Batke ¶ 5).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using SNMP to scan the devices (as disclosed by Batke) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment (as disclosed by Cruz), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the See also MPEP § 2143(I)(D).

Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cruz in view of Kiefer et al. (US 2010/0030883, hereinafter “Kieffer”).

Claims 4, 11, and 18.  Cruz teaches the limitations of Claims 1, 8, and 15.  Cruz fails to expressly teach: The method of claim 1, wherein the scanning configuration requests a scan using WMI.  Cruz does teach, however, executing “dedicated client-side software applications that establish network connections with the example remote maintenance system” or from the controllers themselves (see ¶ 61).  Nevertheless, Kieffer teaches that WMI is one of many access methods to obtain network device information in a network device management context (see, e.g., ¶ 8).  Kieffer is similar to Cruz and the instant application because it relates to obtaining information on devices in an industrial automation environment (see, e.g., Kieffer ¶ 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using WMI to scan the devices (as disclosed by Kieffer) to 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using WMI to scan the devices (as disclosed by Kieffer) to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment (as disclosed by Cruz), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using WMI to scan the devices to the known method and system of obtaining and displaying lifecycle data for an industrial automation environment because Kieffer teaches that WMI is one of many different techniques, any of which can be used, and, the WMI operates as a specific client-side software application to scan the devices as in Cruz).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
 Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being directed toward the judicial exception of an abstract idea.  Applicant argues that the claims do not recite an abstract idea in step 2A prong 1 (see Remarks pages 7-9).  This argument has been considered but is not considered persuasive.  Applicant’s claims are directed toward displaying obtained information about devices.  This is a method of organizing human activity, specifically abstract mental processes.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites obtaining requested information, it is obtaining data for human analysis.  Alternatively, because data such as a product name, a firmware revision number, and a serial number of each industrial device may need to be tracked for commercial or legal reasons, Examiner asserts that this recites the certain method of organizing human activities.  See 84 Fed. Reg. (4) at 52.  The “scanning configuration” that performs this abstract idea is addressed in prong 2, not in prong 1.  Likewise, the fact that the scanning configuration scans industrial devices within industrial devices is merely a field of use of the invention that is addressed in prong 2.  Ultimately, Examiner asserts that the instant application is similar to those in Electric Power Group, where the Federal Circuit held that a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” recited a mental process that could practically be performed in the human mind.  See MPEP § 2106.04(a)(2)(III)(A).  In the instant application, information about the devices is collected, analyzed, and displayed.  Thus, the instant application does recite abstract mental processes.  
Electric Power Group controls.  As the MPEP notes, the Federal Circuit held that reciting a results-oriented solution that lacks details as to how the computer performs the invention is equivalent to saying “apply it” on a computer.  See § 2106.05(f).  Likewise, limiting the claims to an industrial automation environment fails to integrate the claims into a practical application.  Instead, this is analogous to Electric Power Group where limiting the collection of data to data related to the power grid was “simply an attempt to limit the use of an abstract idea to a particular technological environment” and thus not enough to make the claims subject matter eligible.  See MPEP § 2106.05(h).  Because Applicant’s arguments are not persuasive, the rejection is maintained.     
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant makes two main arguments.  The first argument is that Cruz fails to teach that the configuration data comprises a configuration of one or more machines within the industrial automation environment and a configuration of one or more industrial devices within each of the one or more machines (see Remarks page 11).  This argument is not persuasive because Cruz teaches configuration data of different devices (see at least Figure 10), each device within one or more machines (see, e.g., ¶ 3 teaching that the devices can be valves, positioners, switches, transmitters, sensors, etc., that are part of larger machines or apparatuses).  The second argument is that Cruz does not disclose a “product name” for each industrial device (see Remarks page 11).  This is not persuasive because Cruz does teach product names (see, e.g., Figure 10 teaching names such as “Spray dryer controls” or “Blender Control System AMS”).  Thus, Applicant’s arguments have been considered but are not considered persuasive.  The rejection is maintained.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627